Title: To Thomas Jefferson from N. & J. Van Staphorst & Hubbard, 3 September 1790
From: N. & J. Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 3rd. September 1790.

It was with sincere pleasure we learned from Mr. Short, and from our Connexions in America, Your Safe return to your native Country, and your acceptance of the high Office of Secretary of State, to which you were appointed during your absence; Confident that your Exercise of it will tend to the honor and Credit of the United States, and We Sincerely hope also to your own Satisfaction and Happiness.
We are informed by our attornies in South Carolina, that Some difficulty will probably be started against crediting us for the amount of the 150 Bonds passed by Commodore A. Gillon to Bearer in his quality of Agent for that State, owing to the legislature having most imprudently issued a special Indent for the same object, to Persons pretending to be Owners thereof. In order to convince the state of the true Nature and evident Justice of our Claim, and thereby to avoid having recourse to extremities that are ever disagreeable to us, we have added our Friend Mr. Theophe. Cazenove to our former Attornies, with full authorisation to represent us in the Business, in consequence of which He will proceed if necessary to So. Carolina. But this we hope will not become requisite as we flatter ourselves the Representation He and our other agents will make to the State, will procure us all we ask, Justice. Should he request you Sir, not to deliver up to the state the Bonds We deposited with you, until the state shall have consented to give us credit on the Treasury Books for their amount, You will greatly oblige us, by granting his Suit, and if upon the Communication of the whole of this business, that we beg of him to make you, You would take the trouble to write to the State your Opinion upon the Subject, we shall esteem it an additional favor to the many you have already conferred on us, for which we retain the most lively Gratitude: As you might perhaps thereby induce the state not to Compromise further its Credit in an affair so very clear.—Having found on examination of our Books a Charge of Holld. Cyƒ 100 against you, We have discovered it to arrise from an Error in your letter to us of 3d. May 1789, on reference to which you will see, that the addition of our disbursments therein contained was made by you ƒ 237.60 whereas it ought to be Holld. Cy ƒ 37.6. We inclose you Copy of said letter for your Government in case you should not have your Papers at  hand; The difference ƒ 100 you may remit us an order for or pay on our account to our Friends Messrs. Le Roy & Bayard of New-york, whichever you prefer.
Should we be so happy as to be able to render you any useful or agreeable offices, we desire you to dispose freely of us. With greatest Esteem and Respect we are Sir! Your most obt. hble. servts.,

N. & J. Van Staphorst & Hubbard

